         Case 4:18-cv-07030-PJH Document 20 Filed 05/01/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA


                                   CIVIL MINUTES



Date: May 1, 2019   (Time: 27 minutes)        JUDGE: Phyllis J. Hamilton

Case No:18-cv-07030-PJH
Case Name: Ebeid v. Facebook, Inc.


Attorney(s) for Plaintiff:       Behzad Vahidi
Attorney(s) for Defendant:       Paven Malhotra; Victor Yu


Deputy Clerk: Kelly Collins            Court Reporter: Pamela Batalo Hebel

                                   PROCEEDINGS

      Defendant's Motion to Dismiss, Motion to Strike, Motion for Attorney Fees and
Costs - Held. The Court takes the matter under submission.




Order to be prepared by: [] Pl [] Def [X] Court

Notes:

cc: chambers
